Order                                                                               Michigan Supreme Court
                                                                                          Lansing, Michigan

  July 11, 2014                                                                          Robert P. Young, Jr.,
                                                                                                     Chief Justice

                                                                                         Michael F. Cavanagh
  149073(61)                                                                             Stephen J. Markman
                                                                                             Mary Beth Kelly
                                                                                              Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                    Bridget M. McCormack
            Plaintiff-Appellee,                                                             David F. Viviano,
                                                                                                          Justices
                                                                SC: 149073
  v                                                             COA: 310649
                                                                Oakland CC: 2011-238930-FC
  RAHIM OMARKHAN LOCKRIDGE,
             Defendant-Appellant.
  ________________________________________/

        On order of the Chief Justice, the motion of William R. Johnson for leave to file
  an amicus curiae brief is DENIED.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 July 11, 2014